Citation Nr: 0113005	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for 
chronic hoarseness secondary to trauma of the vocal cords.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran had active duty service from August 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veteran's claim for 
service connection for chronic hoarseness secondary to trauma 
of the vocal cords, and assigned a noncompensable (zero 
percent) disability rating thereto.  The veteran filed a 
timely appeal to the disability rating assigned by the RO.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's chronic hoarseness is manifested by 
moderately hoarse vocal quality, which worsens after 
approximately 30 minutes of continual speaking, which 
requires speech therapy, and which limits the veteran's 
ability to speak in a group setting or to speak loudly.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for the 
veteran's chronic hoarseness secondary to trauma of the vocal 
cords have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code 6599-
6516 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of her claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the rating decision and 
the Statement of the Case issued during the pendency of the 
appeal, the appellant and her representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate her claim.  When the appellant 
testified before the undersigned Board Member via 
videoconference in January 2001, the appellant and her 
representative were again given notice of the evidence 
necessary to substantiate the claim.  The duty to suggest 
evidence was met at the time of the hearing pursuant to 38 
C.F.R. § 3.301 (2000).  Indeed, the veteran submitted 
additional evidence directly to the Board at the time of the 
hearing, accompanied by a waiver of initial RO consideration 
of the evidence.  The veteran stated that she received no 
treatment or medication for her hoarseness after her initial 
injury to her vocal cords, and that her only current 
treatment for her vocal cord problem was provided by a VA 
speech therapist.  While the actual treatment records by this 
speech therapist are not associated with the claims folder, 
her file does contain a recent statement by her therapist 
summarizing the veteran's voice testing results, therapeutic 
approaches, and the veteran's response to treatment.  The 
veteran was provided with a VA examination in June 1999, and 
the report of this examination is of record.  Accordingly, 
the Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by statute.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A, 5106-7).  

The veteran originally claimed entitlement to an increased 
(compensable) rating for his service-connected chronic 
hoarseness secondary to trauma of the vocal cords.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in October 1999.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Evidence relevant to the level of severity of the veteran's 
chronic hoarseness secondary to trauma of the vocal cords 
includes the report of a VA examination conducted in June 
1999.  At that time, the veteran complained of hoarseness, 
and the examiner noted that the veteran's voice was hoarse 
during the examination.  A relevant final diagnosis of 
chronic hoarseness secondary to inadvertent trauma to the 
vocal cords was rendered.

Also relevant are VA progress notes dated from May to July 
2000.  Although the veteran did not complain of hoarseness, 
several notes indicate complaints of difficulty swallowing 
and a feeling of tightness in the throat.

In April 2000, the veteran underwent a VA speech pathology 
voice evaluation, including videostroboscopy.  While the 
report of this evaluation and testing is not of record, the 
veteran's claims file contains a statement dated in November 
2000 from a VA Speech Language Pathologist which set forth 
the results of this examination in some detail.  The results 
of the April 2000 examination and testing reportedly revealed 
the following abnormalities:  (1) incomplete glottic closure 
with appearance of uneven vocal cord adduction in vertical 
plan; (2) right true vocal cord appears to be slightly higher 
plan than the left true vocal cord; (3) right arytenoid tilts 
anteriorly into the laryngeal vestibule during true vocal 
cord adduction; (4) moderately reduced mucosal wave 
bilaterally; (5) moderately reduced lateral amplitude 
bilaterally; (6) no appearance of nodules of scar tissue on 
true vocal cord edge; and (7) significant false vocal cord 
adduction and supraglottic compression during phonation.  The 
speech pathologist then stated that while the veteran had 
shown the ability to produce improved vocal quality, it was 
unlikely that her voice would ever return to pre-trauma 
functioning.  Her vocal quality was deemed to be "moderately 
hoarse."  The examiner noted that the veteran's vocal 
quality decreased over time with conversation, and that her 
vocal intensity was reduced.

In addition, in January 2001 the veteran testified via 
videoconference before the undersigned Board Member.  At that 
time, she stated that she suffered from constant hoarseness 
and a sore throat, and had been told that there was some 
inflammation of the vocal cords.  She indicated that she 
could talk up to 30 minutes, but then her voice would get 
tired and hoarse and she needed to stop to rest her voice.  
She indicated that she was seeing a speech therapist to help 
with her hoarseness, but that she had been told that she 
would never have a complete recovery.  She complained that 
she could no longer sing in a choir, and could not raise her 
voice to her children when needed.  She indicated that while 
she was an at-home mother, she had previously been forced to 
leave several jobs, including a job as a telephone operator, 
because of her hoarseness.  She indicated that her condition 
had made her so worried and anxious that she had been 
prescribed Paxil to help with her nerves.  However, she 
indicated that she had never been told by any doctors that 
she had any thickening of the vocal cords or suffered from 
any polyps, and that she had never had any biopsies of 
material taken from the cords.

The veteran's chronic hoarseness secondary to trauma of the 
vocal cords has been evaluated as noncompensably (zero 
percent) disabling by analogy to the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6516, pursuant to which the 
severity of chronic laryngitis is evaluated.  Under this 
code, a 10 percent rating is warranted when chronic 
laryngitis is manifested by hoarseness, with inflammation of 
cords or mucous membrane.  A 30 percent rating is warranted 
when such laryngitis is manifested by hoarseness, with 
thickening or nodules of cords, polyps, submucous 
penetration, or pre-malignant changes on biopsy.  

A review of the evidence detailed above clearly reveals that 
the veteran suffers from hoarseness, which is exacerbated 
when speaking for extended periods.  While the veteran has 
testified that examiners had told her that vocal cord 
inflammation was present, a review of the medical evidence of 
record, including the results of the April 2000 
videostroboscopy, does not reveal any findings which confirm 
this statement.  However, the Board observes that the 
veteran's disorder is manifested by several other vocal cord 
abnormalities which are not listed under the criteria for a 
10 percent rating, and which the Board must consider.  For 
example, videostroboscopy in April 2000 revealed numerous 
cord abnormalities, including uneven vocal cord adduction, 
right arytenoid tilt, reduced mucosal wave, reduced lateral 
amplitude, and false vocal cord adduction with supraglottic 
compression.  

Furthermore, the veteran has provided testimony, which the 
Board finds credible, regarding the ways in which her 
hoarseness affects her activities of daily living.  For 
example, she has testified that her hoarseness makes it 
difficult to talk to people in groups, since she has trouble 
making herself heard, and that she is no longer able to sing 
in a choir.  She also has stated that it is sometimes 
difficult to discipline her children, and that her hoarseness 
has rendered it difficult to maintain employment in positions 
which require extensive verbal communication.

In any case, the Board observes that, when applying the 
rating code, "it is not expected... that all cases will show 
all the findings specified."  38 C.F.R. § 4.21.  This is 
particularly the case where, as here, the specific disability 
in question does not have its own rating code, but is rated 
by analogy to a separate but similar disorder.  The Board 
therefore finds that, despite the lack of clinical evidence 
of any inflammation of the cords or mucous membrane, the 
overall symptomatology of the veteran's hoarseness disorder 
more closely approximates the level of disability 
contemplated by a 10 percent rating under DC 6599-6516.  

However, the Board finds that the veteran's disability does 
not meet the criteria for a higher, 30 percent rating under 
this code.  The medical evidence does not show that the 
veteran suffers from any of the criteria for this rating 
level (other than hoarseness), such as thickening or nodules 
of cords, polyps, submucous penetration, or pre-malignant 
changes on biopsy.  Indeed, the veteran herself has testified 
that she has never been told by doctors that any of these 
findings were present.  Furthermore, the evidence shows that 
while the veteran's voice is hoarse, and will never return to 
the quality it had pre-trauma, speech therapy has improved 
the disorder somewhat, and that laryngeal relaxation 
techniques have been helpful in slightly increasing the pitch 
of the veteran's voice.  Thus, the Board finds that the 
veteran's vocal cord disorder is not of such severity as to 
warrant the assignment of a 30 percent rating under the 
provisions of DC 6516.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate initial disability rating for the 
veteran's chronic hoarseness secondary to trauma of the vocal 
cords.  The Board would point out that its determination of 
the instant claim is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  However, the Board 
further finds that the nature of the veteran's chronic 
hoarseness disorder is neither unusual nor exceptional in 
nature, and it has not been shown to markedly interfere with 
employment or require frequent inpatient care so as to render 
impractical the application of regular schedular standards.  
While the veteran's hoarseness does limit her ability to work 
in positions which require extensive continual verbal 
communication, it appears that she is not limited from 
pursuing other types of employment which do not require such 
extensive speaking.  Hence, a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

An increased initial disability rating to 10 percent for the 
veteran's chronic hoarseness secondary to trauma of the vocal 
cords is granted, subject to the controlling regulations 
governing the payment of monetary awards.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

